                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DYLAN KANE                                     : CIVIL ACTION
                                               :
                      v.                       : NO. 18-5285
                                               :
WAL-MART STORES EAST, LP, et al.               :


                                     MEMORANDUM
KEARNEY, J.                                                                  December 31, 2018

        Pennsylvanian Dylan Kane seeks damages arising from his slip and fall in a Pennsylvania

Wal-Mart. He sued Wal-Mart Stores East, LP, Wal-Mart, and Pennsylvanian Greg Pulley—the

store manager at the time of the incident—in Pennsylvania state court for negligence.

Defendants removed to this Court and now move to dismiss the negligence claim against Mr.

Pulley arguing Mr. Kane alleges only claims of nonfeasance against Mr. Pulley, which do not

provide a basis for negligence recovery against an employee/store manager.          Unlike cases

allowing claims against store employees who either participated in the challenged conduct or

allegedly knew of the pre-existing condition before the incident and failed to correct the

condition, Mr. Kane only pleads inaction by Mr. Pulley with no pre-existing knowledge of the

spill risk in this part of the Wal-Mart store leading to his slip and fall. Under long-established

Pennsylvania law governing this negligence claim against an individual employee, we grant Mr.

Pulley’s uncontested motion to dismiss. As we dismiss the only Pennsylvania defendant, we

enjoy subject matter jurisdiction in this dispute seeking more than $75,000 between citizens of

different states.




                                                1
       I.      Plead facts.


       On December 24, 2016, Pennsylvanian Dylan Kane visited the Wal-Mart in Eddystone,

Pennsylvania.1 As he left the store’s men’s restroom at approximately 5:30 p.m., “he slipped and

fell on a puddle of water.”2 The fall caused Mr. Kane to suffer various injuries to his hip, head,

and back.3 He sued Wal-Mart, Wal-Mart Stores East, LP, and Greg Pulley—then the store

manager—in Pennsylvania state court, alleging a single negligence claim against each of the

three defendants.4

       Although the parties agree Messrs. Kane and Pulley are Pennsylvania citizens,

Defendants, notwithstanding this lack of diversity, removed the case invoking our diversity

jurisdiction under 28 U.S.C. § 1332(a), which “requires that, in cases with multiple plaintiffs or

multiple defendants, no plaintiff be a citizen of the same state as any defendant.”5 Defendants

argued we must disregard Mr. Pulley’s Pennsylvania citizenship under the doctrine of fraudulent

joinder, which, “[i]n a suit with named defendants who are not of diverse citizenship from the

plaintiff,” allows the diverse defendant to “still remove the action if it can establish that the non-

diverse defendants were ‘fraudulently’ named or joined solely to defeat diversity jurisdiction.” 6

Mr. Kane did not move for remand based on fraudulent joinder. Defendants moved to dismiss

the negligence claim against Mr. Pulley, arguing Mr. Kane alleges no basis for liability against

Mr. Pulley.7 Mr. Kane did not file an opposition to the motion to dismiss.8

       Mr. Kane’s allegations against Mr. Pulley target Mr. Pulley’s training and supervision of

his employees. Mr. Kane alleges Mr. Pulley “fail[ed] to properly train employees under his

supervision” in various respects, including: (1) “preventing slip and fall hazards in bathrooms

that could have prevented this accident;” (2) “addressing reported hazardous conditions in the

store that could have prevented this accident;” (3) “safe monitoring and inspection procedures


                                                  2
that could have prevented this accident.”9 He alleges Mr. Pulley “fail[ed] to properly monitor

and supervise employees under his supervision, in a manner that could have prevented this

accident.”10 He also alleges Mr. Pulley “fail[ed] to implement and enforce safety rules and

procedures for employees under his supervision that could have prevented this accident,” and he

“fail[ed] to train and supervise his management staff, in reasonable safety procedures that could

have prevented this accident.”11

       II.     Analysis

       The issue is whether Mr. Kane pleads a basis of liability for negligence against Mr.

Pulley as the store manager. Mr. Kane argues he adequately pleads Mr. Pulley’s liability under

the “participation theory, under which a corporate officer, employee, or other agent ‘who takes

part in the commission of a tort by the corporation is personally liable therefor.’” 12      But

Pennsylvania courts have interpreted the requirement of an officer or employee participating in

the wrongful acts “to permit liability for an agent's misfeasance, but not for ‘mere

nonfeasance.’”13 Our Court has explained the difference between misfeasance and nonfeasance:

“[m]isfeasance consists of ‘the doing of something which ought not to be done, something which

a reasonable man would not do, or doing it in such a manner as a man of reasonable and ordinary

prudence would not do it.’”14

       In the seminal Pennsylvania Supreme Court case Wicks v. Milzoco Builders, Inc.,15

plaintiff homeowners suffering damages from the development’s drainage problems sued

individual officers16 of the developer of the development in which they resided, claiming the

officers “were aware, or should have been aware, of potential drainage problems at [the

development] and, therefore, were negligent in failing to take appropriate measures to eliminate,

or at least minimize, such problems.”17 The Pennsylvania Supreme Court held the plaintiff



                                               3
homeowners sufficiently alleged the personal participation of the development’s officers. The

court emphasized the officers’ alleged actual knowledge of the condition, but cautioned “the

mere averment that a corporate officer should have known the consequences of the liability-

creating corporate act is subject to a motion to strike for impertinence and proof of that

averment alone is insufficient to impose liability.”18 The court found “the pertinent averments in

these complaints can be read as setting forth, generally, that the individual appellees actually

knew that the location of the proposed . . . Development created, at least, an unreasonable risk of

the drainage problems which occurred and that, having the power to do so, they deliberately

ordered the work to proceed.”19

       The parties’ reliance on recent cases from Chief Judge Sánchez and Judge Leeson inform

our reasoning today.      Judge Leeson found potential individual liability against Wal-Mart

employees who sold to an intoxicated consumer at 3:00 AM ammunition allegedly used to kill

three persons.20 Chief Judge Sánchez first denied a supervisor’s liability based on an initial

pleading like Mr. Kane’s allegations but allowed an amended complaint pleading the

supervisor’s knowledge of construction defects leading to injury.21       Neither case involved the

fortuity of a slip and fall at a certain spot in a superstore. Neither case stands for the proposition

of holding a store manager personally liable for negligence when he neither creates the hazard

nor has pre-existing knowledge and fails to act.

        In Ramos v. Wal-Mart Stores, Inc.,22 a group of men murdered three individuals with

ammunition one of the perpetrators purchased from a Wal-Mart store.23              The parents and

administrators of the three victims sued Wal-Mart and store employees who allegedly sold the

ammunition in Pennsylvania state court, alleging the company and its employees were “liable for

the deaths of their children because they permitted an intoxicated twenty-year-old to purchase



                                                   4
handgun ammunition at three o’clock in the morning.”24 Defendants produced affidavits from

the employees “declaring that they were not involved.”25 Judge Leeson remanded to state court

due a lack of diversity. Judge Leeson rejected the Defendants’ attempts to undermine the factual

allegations of the complaint with affidavits.26 Judge Leeson also rejected Defendants’ argument

no negligence claim is cognizable against the store employees because they personally did not

participate in the ammunition sale.27 Judge Leeson applied the Pennsylvania rule “‘corporate

officers may be held liable for misfeasance’ but not ‘for mere nonfeasance.’”28 Judge Leeson

found even if the store employees “did not personally participate in the sale, that does not

necessarily mean that a claim of negligence against them could not be asserted.” 29           “The

Complaint can fairly be read to allege not that [the employees] failed to provide the cashier with

any training at all, but that the training that they did provide was inadequate.”30 Judge Leeson

found, “[s]o understood, Plaintiffs are claiming that [the employees] are liable for ‘the improper

performance of an act,’ not the mere ‘omission of an act which a person ought to do.’”31 Unlike

Mr. Pulley, the named defendants in Ramos allegedly sold the ammunition at 3 AM to an

intoxicated person who then, along with two other men, went on a shooting spree.

       Judge Lenihan also recommended remand in Smoyer v. Care One, LLC, by aptly

describing the distinction between an allegation defendant failed to take an act and an allegation

defendant carried out an act improperly.32    Judge Lenihan found specific “allegations can fairly

be read to allege not that [the Defendant] failed to provide any care or services, but that the care

and services she did provide were inadequate, insufficient, inappropriate and/or untimely. As

such, in the noted subparagraphs, Plaintiff is claiming that [Defendant] is ‘liable for the improper

performance of an act, not the mere omission of an act which a person ought to do.’”33




                                                 5
       Our Chief Judge more recently addressed the distinction between allegations of

misfeasance and nonfeasance in Aldorasi v. Crossroads Hospitality & Management Company,

LLC,34 in which Chief Judge Sánchez first dismissed “failure to supervise” claims against

supervisors but then allowed an amended complaint against the supervisors which plead

individual knowledge. The plaintiff and her husband sustained injuries “when they were struck

by falling building material while exiting a Philadelphia hotel where they had parked their car.”35

In state court plaintiffs sued the entity operating or managing the hotel as well as the hotel’s

general manager and the hotel’s director of engineering.36 The defendants removed, asserting

plaintiff sued the individual non-diverse employees solely to defeat diversity jurisdiction. 37 The

defendants also moved to dismiss the claims against the individual defendants on the same

ground.38 Plaintiff opposed the motion to dismiss, moved to remand to state court, and also

moved for leave to amend the complaint “to clarify and detail her allegations against [the

individual employees].”39

       Chief Judge Sánchez found, unlike the allegations of actual knowledge in Wicks, the

injured plaintiffs “fault[ed] [the employees] only for what they failed to do.” 40 Chief Judge

Sánchez held, “[w]hile the Complaint can be fairly read to allege that [the employees] knew or

should have known of the dangerous condition of the wall or ceiling immediately above the

hotel’s 17th Street exit and had a duty to properly maintain the hotel premises, Defendants are

alleged to have breached this duty solely through inaction.”41 Chief Judge Sánchez, however,

examined the proposed amended complaint and found it stated a claim against the individual

defendants.42   Plaintiff specifically proposed an amendment showing the employees’ direct

involvement in the workmanship. “Plaintiff's proposed amended complaint adds allegations that

Ray specifically authorized inadequate repairs of the ceiling above the 17th Street exit and that



                                                6
McFeeters specifically directed co-employees to inadequately repair the ceiling, a known

hazard.”43 Given the individual non-diverse defendants’ knowledge and direct role in the

inadequacy of repairs, our Chief Judge remanded the amended complaint to state court due to a

lack of diversity.

        Judge Quiñones Alejandro’s opinion in Jackson v. Burlington Coat Factory,44 similarly

illustrates the principle a plaintiff cannot merely allege a supervisor or employee is liable

because he or she has responsibility for a store. The plaintiff in Jackson “attempted to walk up

an escalator that was not running when he fell and injured his left knee, neck, and back.”45

Plaintiff sued the store and the manager in state court.46 After the Defendants removed the case

arguing plaintiff fraudulently joined the non-diverse employee, plaintiff moved to remand.

Judge Quiñones Alejandro denied the motion to remand, finding the operative complaint “devoid

of any allegation that the existing dangerous condition, i.e., the broken escalator, was the ‘result

of an active, knowing participation by’ [the employee].”     47
                                                                  Judge Quiñones Alejandro found

“Plaintiff alleges only that it was [the employee’s] lack of action or omissions that led to the

broken escalator or Plaintiff’s exposure to it,” which fail to “rise to the requisite level of

actionable misfeasance under Pennsylvania law to support personal liability under the

participation theory.”48

        We find Mr. Kane’s allegations analogous to those at issue in the first complaint

reviewed in Aldorasi and in Jackson. Mr. Kane alleges Mr. Pulley failed to provide certain

training and supervision, and the training Mr. Kane did provide his employees inadequately

prepared them to prevent and address such situations. But Mr. Kane has not plead action by Mr.

Pulley or knowledge—or a reason to know—a particular risk of a slip and fall in a certain area of

the store and then failing to train on prompt clean-up.49



                                                 7
       The parties have not addressed a store manager’s individual liability for a slip and fall in

a large retail store. A slip and fall can occur in the instant when the liquid hits the floor. It

happens from time to time and, absent allegations or evidence of knowing a repeated risk of

liquid on the floor in a certain spot in a retail store (e.g., entry way on a snowy/rainy day), we

cannot find the absence of training in instantaneously cleaning up a slip and fall is misfeasance.

The store manager could provide the very best training and not be able to ensure no person ever

slipped in his store.   Absent pleading his knowledge or faulty training on instantaneously

cleaning up all liquid at all times, we cannot presently hold Mr. Kane’s allegations rise to the

level of misfeasance by the store manager. Unlike the plaintiff in Aldorasi who argued she

would amend to allege pre-existing knowledge of the construction defects, Mr. Kane does not

argue he could or would amend to allege Mr. Pulley’s pre-existing knowledge. And unlike the

middle-of-the-night sale of ammunition to an intoxicated person in Ramos, Mr. Kane does not

sufficiently plead Mr. Pulley’s personal liability for negligent supervision.

       We are mindful this decision, unlike the cases cited to us, addresses a motion to dismiss

for failing to state a claim against Mr. Pulley. We must examine the allegations in this context;

in the remand context, by contrast, we do not examine the merits and may more readily defer to

the possibility of a claim against the non-diverse defendant. As Chief Judge Sánchez described

the remand analysis, “[t]he question is not whether the complaint states a claim sufficient to

withstand a Rule 12(b)(6) motion to dismiss against the nondiverse defendant, but whether there

is ‘a possibility that a state court would find that the complaint states a cause of action against

any one of the resident defendants.’”50




                                                 8
           As such, today’s decision addresses only the present allegations against Mr. Pulley. Mr.

Kane elected not to oppose the motion to dismiss or seek leave to amend to possibly plead Mr.

Pulley’s misfeasance.51

           II.      Conclusion

           Mr. Kane has not plead anything more than the store manager failed to act in training the

Wal-Mart employees to instantaneously clean up every spill in the superstore regardless of the

manager’s knowledge or store history with spills in the certain store area which may alert him to

a need to more specifically monitor risks of slipping. Absent these allegations, and as Mr. Kane

elected not to oppose the motion to dismiss the store manager, we grant the store manager’s

motion to dismiss in the accompanying Order.


1
    ECF Doc. No. 1 at 20 ¶ 9.
2
    Id. at ¶ 10.
3
    Id. at 21 ¶ 18.
4
    Id. at 19–25.
5
    Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 419 (3d Cir. 2010).
6
    In re Briscoe, 448 F.3d 201, 216 (3d Cir. 2006).
7
    ECF Doc. No. 5.
8
 Mr. Kane untimely responded, ECF Doc. No. 9, to our December 10, 2018 show cause order, in
which we directed Mr. Kane to show cause “why we should not disregard the citizenship of Greg
Pulley for diversity jurisdiction purposes,” ECF Doc. No. 4 at 1. Mr. Kane has not responded to
Defendants’ partial motion to dismiss.
9
    ECF Doc. No. 1 at 24 ¶ 25.
10
     Id. at 25 ¶ 25.
11
     Id.



                                                   9
12
  Reese v. Pook & Pook, LLC., 158 F. Supp. 3d 271, 300 (E.D. Pa. 2016) (quoting Wicks v.
Milzoco Builders, Inc., 470 A.2d 86, 90 (Pa. 1983)).
13
     Id. (quoting Wicks, 470 A.2d at 90).
14
  Id. (quoting Sannuti v. Starwood Hotels & Resorts Worldwide, Inc., No. 14-587, 2014 WL
1515650, at *2 (E.D. Pa. Apr. 16, 2014)).
15
     470 A.2d 86 (Pa. 1983).
16
  Wicks, 470 A.2d at 87 (“Appellees Miller, Cook and Zollers are respectively President, Vice-
president and Secretary of Milzoco Builders, Inc., the developer of Monroe Acres. In addition,
Cook and Zollers are apparently sole shareholders of Carroll Builders, Inc., the builder of a home
which appellants, the Bauers, purchased in the development.”).
17
     Id. at 88.
18
     Id. at 90 (emphasis added).
19
     Id.
20
     Ramos v. Wal-Mart Stores, Inc., 202 F. Supp. 3d 457, 463–64 (E.D. Pa. 2016).
21
  Aldorasi v. Crossroads Hosp. & Mgmt. Co., LLC, No. 17-4580, 2018 WL 4613939, at *7–10
(E.D. Pa. Sept. 25, 2018).
22
     202 F. Supp. 3d 457 (E.D. Pa. 2016).
23
     Id. at 460–61.
24
     Id. at 461.
25
     Id. at 462.
26
   Id. at 463 (“[T]o accept the truth of the affidavits would be to reject the truth of their well-
pleaded allegations.”).
27
     Id.
28
     Id. (quoting Wicks, 470 A.2d at 90).
29
     Id.
30
     Id. at 463–64.


                                                10
31
  Id. at 464 (quoting Brindley v. Woodland Vill. Rest., Inc., 652 A.2d 865, 868 (Pa. Super.
1995)).
32
  Smoyer v. Care One, LLC, No. 16-1696, 2017 WL 575070, at *6 (W.D. Pa. Jan. 23,
2017), report and recommendation adopted, 2017 WL 573573 (W.D. Pa. Feb. 13, 2017).
33
     Id. (quoting Ramos, 202 F. Supp. 3d at 464).
34
     No. 17-4580, 2018 WL 4613939 (E.D. Pa. Sept. 25, 2018).
35
     Aldorasi, 2018 WL 4613939, at *1.
36
     Id.
37
     Id.
38
   Id. at *3 (E.D. Pa. Sept. 25, 2018) (“Consistent with their position that Ray and McFeeters
were fraudulently joined, Defendants also moved to dismiss Plaintiff's claims against these
individual Defendants pursuant to Federal Rule of Civil Procedure 12(b)(6) on October 18,
2017.”).
39
     Id. (citation and internal quotation marks omitted).
40
     Id. at *7.
41
     Id. (internal citation omitted).
42
   Id. at *1 (“However, because it is undisputed that Plaintiff can state a claim against these
individual Defendants—and, indeed, has done so in her proposed amended complaint—and upon
consideration of the relevant equitable factors, the Court will exercise its discretion under 28
U.S.C. § 1447(e) to permit Plaintiff to amend her Complaint to rejoin Ray and McFeeters as
defendants and will remand the case to the Court of Common Pleas of Philadelphia County.”).
43
     Id. at *3.
44
  Jackson v. Burlington Coat Factory, No. 17-2459, 2017 WL 3534983 (E.D. Pa. Aug. 17,
2017).
45
     Id. at *1.
46
     Id.
47
     Id. at *3 (quoting Brindley, 652 A.2d at 870).
48
     Id. at *4.

                                                    11
49
   Compare ECF Doc. No. 1 at 24 (alleging Mr. Pulley “fail[ed] to properly train employees
under his supervision”) (emphasis added); with Ramos, 202 F. Supp. 3d at 464 (construing
allegation of improper training as claim the employees “are liable for the improper performance
of an act, not the mere omission of an act which a person ought to do.”) (citation and internal
quotation marks omitted).
50
  Aldorasi, 2018 WL 4613939, at *4 (quoting Batoff v. State Farm Ins. Co., 977 F.2d 848, 851
(3d Cir. 1992)).
51
   Cf. id. at *8 (“The Court next considers Plaintiff's motion for leave to amend, in which
Plaintiff seeks to clarify and detail her allegations against Ray and McFeeters so as to correct any
pleading deficiencies in the claims against these Defendants in her original Complaint.”)
(citation and internal quotation marks omitted).




                                                12
